DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-13 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 111(a) filing that claims benefit under 35 USC 119(e) to US provisional application No. 62/886,463 filed on 14 Aug. 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 Aug. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compound of formula (I) or (II), does not reasonably provide enablement for a prodrug or metabolite of formula (I) or (II).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

Breadth of claims: the claims are directed to compounds of formula (I) and (II) and to a prodrug, a pharmaceutically acceptable salt, metabolite, solvate, hydrate or radioisotope thereof.
Nature of the invention:  The nature of the invention is an 18F-labelled γ-fluoro-β-hydroxybutyric acid of formula (I) and (II).  
State of the prior art: There are no examples in the prior art of record of a metabolite or a prodrug of a 18F- labelled γ-fluoro-β-hydroxybutyric acid of formula (I) and (II).  Bouteldja (cited below) teaches [1-11C]-3-hydroxy-butyrate (3-OHB) and teaches that ketone bodies are taken up by brain cells mediated by MCT and enter the TCA cycle via a series of intermediate reactions. However, Bouteldja (cited below) does not teach or suggest metabolites of a γ-[18F]fluoro-β-hydroxybutyric acid.
The level of one of ordinary skill in the art: The level of one of ordinary skill in the art is high requiring much skill in radiochemistry and drug metabolism and pharmacokinetics (DMPK).
The level of predictability in the art: The level of predictability in the art is low.  A person of ordinary skill in the art would not be able to predict all prodrugs or metabolites of formula (I) or (II).
The existence of working examples: there are no examples in the specification or prior art of record disclosing prodrugs or metabolites of formula (I) and (II).
Quantity of experimentation: The quantity of experimentation need to identify and characterize prodrugs or metabolites of formula (I) and (II) is high.  The specification and the prior art of record do not provide direction and guidance to the prevention of a prodrugs or metabolites of formula (I) and (II).


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The terms “prodrug” and “metabolite” are indefinite because specification does not describe any prodrugs or metabolites and therefore it is unclear which compounds are encompassed by the terms.  The term radioisotope is indefinite because formula (I) and (II) contain the 18F radioisotope and so a radioisotope is already present.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouteldja et al. (Metab. Clin. Exp.; published 2014; see attached 892), in view of Graham et al. (J. Am. Chem. Soc.; published 2014; see IDS filed on 13 Aug. 2020) and Thuronyi et al. (WO 2015/0269441 A1; published 26 Feb. 2015; see attached 892).

Bouteldja et al. teach using positron emission tomography to study human ketone body metabolism (title).  Bouteldja et al. disclose 11C-betahydroxybutyrate 
    PNG
    media_image1.png
    217
    168
    media_image1.png
    Greyscale
 and its decarboxylation (see Fig. 1).  Bouteldja et al. teach that the advantages of PET for metabolic research are numerous: it is non-invasive, quantitative, dynamic and can be performed under close physiological conditions with minimal patient discomfort.  This make PET a particularly attractive option for organs inaccessible to biopsy such as the brain, heart, and liver (see pg. 1377).  Bouteldja et al. teach that the cerebral metabolic rate of ketones has been measured in a handful of studies on both humans and rats using dynamic PET with the ketone tracers 11C-betahydroxybutyrate (see pg. 1377).  Bouteldja et al. teach a summary of ketone metabolism during fasting and three-compartment model with rate constants for ketone (see Figs. 2 and 3).  Bouteldja et al. teach that the continuing improvements of existing PET technology and an increasing range of approved tracers, including ketone tracers, make this technique very promising as a non-invasive method of quantitatively investigating ketone metabolism in most organs and under a range of physiological conditions (see pg. 1382).  Bouteldja et al. teach 18F-FTHA and [18F]FDG (see pg. 1377).  Bouteldja et al. teach Alzheimer’s disease, congestive heart failure, and diabetes (see pgs. 1381-1382).  Bouteldja et al. teach [11C]acetoacetate utilization by breast and prostate tumors (see pg. 1383).  
	Bouteldja et al. do not disclose a compound of formula (I) or (II) or a method of a method of diagnosing a disorder in a subject comprising administering a compound of formula (I) or (II) to the subject.
18F]fluorohydrins (see title).  Graham et al. teach that the use of [18F]-labeled small molecules for PET represents on the most promising approaches to detect disease progression and evaluate therapeutic effectiveness in vivo (see pg. 5291).  Graham et al. report an asymmetric, no carrier added radiosynthesis of [18F]fluorohydrins by ring opening of epoxides with chiral cobalt catalyst.  [18F]fluorohydrins represent a useful motif in probe design and are featured in several experimental and clinically validated PET tracers (see pg. 5291).  Graham et al. teach the radiosynthesis of [18F]N-Cbz-L-fluoro-threonine methyl ester  
    PNG
    media_image2.png
    189
    665
    media_image2.png
    Greyscale
 (see Fig. 3).  Graham et al. teach that it will facilitate the synthesis of novel PET tracers and also allow investigators to better understand the relationship between stereochemistry and radiotracer imaging properties (see pg. 5294).  Graham et al. teach dose formulation (pharmaceutically acceptable carrier)(see pg. 5294).
	Thuronyi et al. teach methods for site selective introduction of halogen into natural products (see title).  Thuronyi et al. teach that organic halides (organofluorides represent a rapidly expanding proportion of molecules used in pharmaceuticals, diagnostics, agrochemicals and materials.  The invention provides an analogous method for site-selective introduction of haloacetate or a synthon in polyketide products in vivo (see abstract).  Thuronyi et al. teach fluorohydroxybutyrate (see pgs. 59, 135).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Bouteldja et al. (11C-betahydroxybutyrate) by enantio-selectively incorporating 18F at the 4-position by use of an epoxide precursor to produce a compound of instant formula (I) as taught by Bouteldja et al. and Thuronyi et al. because it would advantageously enable 18F-labeled derivative with a longer half-life (advantageous for PET centers without cyclotron) where the PET label is not lost after oxidative metabolism.  It 18F-labeled derivative to a subject thought to AD, diabetes, heart failure or breast cancer and image an organ such as the brain or heart as taught by Bouteldja et al. because it would advantageously non-invasive diagnosis of such disease or disorders by PET. 

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouteldja et al. (Metab. Clin. Exp.; published 2014; see attached 892), in view of Graham et al. (J. Am. Chem. Soc.; published 2014; see IDS filed on 13 Aug. 2020) and Thuronyi et al. (WO 2015/0269441 A1; published 26 Feb. 2015; see attached 892), in further view of Russell et al. (US 2013/0209580 A1; published 15 Aug. 2013; see attached 892).

	Bouteldja et al. teach as discussed above.  Bouteldja et al. teach that ketones can be used therapeutically for a range of diseases, though the only widely recognized therapeutic use of ketones is in the form of ketogenic diets (see pg. 1376).
	Bouteldja et al. do not teach a method monitoring a disease or disorder comprising comparing the quantity or distribution of the radiopharmaceutical present in the subject with a control quantity indicative of the effectiveness of therapy.
	Graham et al. teach as discussed above.
	Thuronyi et al. teach as discussed above.
	Russell et al. teach methods for treating Alzhiemer’s disease.  Russell et al. teach assessing brain uptake of carbon-11-labelled acetoacetate (11C-acetoacetate) by positron emission tomography (PET) imaging in the intact, living rat.  To vary plasma ketones, we used three dietary conditions.  Using 11C-acetoacetate and PET imaging, we have noninvasively quantified an approximately seven- to eightfold enhanced brain uptake of ketones on a 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Bouteldja et al. by further monitoring a disorder, such as heart failure, breast cancer, or AD, by administering the compound made obvious by Bouteldja et al., Graham et al., and Thuronyi et al. to a subject undergoing ketogenic diet therapy as taught by Russell et al. because it would advantageously enable non-invasively quantitating the effectiveness of therapy in such a disorder.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/SEAN R. DONOHUE/
Examiner, Art Unit 1618

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618